     Case 2:18-cv-01398-TLN-CKD Document 48 Filed 08/04/20 Page 1 of 3

1

2

3

4

5

6

7

8                                UNITED STATES DISTRICT COURT

9                           EASTERN DISTRICT OF CALIFORNIA

10

11   COUNTY OF AMADOR,                         No. 2:12-cv-01710-TLN-CKD
12                  Plaintiff,
13         v.
14   UNITED STATES DEPARTMENT OF
     INTERIOR, et al.,
15
                    Defendants.
16

17   NO CASINO IN PLYMOUTH, et al.,
                                               No. 2:12-cv-01748-TLN-CMK
18                  Plaintiff,
19         v.
20   UNITED STATES DEPARTMENT OF
     INTERIOR, et al.,                         RELATED CASE ORDER
21
                    Defendants.
22

23   NO CASINO IN PLYMOUTH, et al.,
                                               No. 2:18-cv-01398-TLN-CKD
24                  Plaintiff,
25         v.
26   NATIONAL INDIAN GAMING
     COMMISSION, et al.,
27
                    Defendants.
28
                                               1
     Case 2:18-cv-01398-TLN-CKD Document 48 Filed 08/04/20 Page 2 of 3

1
      NO CASINO IN PLYMOUTH, et al.,
2                                                       No. 2:20-cv-01358-MCE-KJN
                         Plaintiffs,
3
      v.
4
      RYAN HUNTER, et al.,
5
                         Defendants.
6

7

8           The Court has reviewed Defendants’ Notice of Related Case (ECF No. 5) filed in 2:20-cv-

9    01358-MCE-KJN. Examination of the above-captioned actions reveals that they are related

10   within the meaning of Local Rule 123 (E.D. Cal. 1997). Pursuant to Rule 123 of the Local Rules

11   of the United States District Court for the Eastern District of California, actions are related when

12   they involve the same parties and are based on a same or similar claim; when they involve the

13   same transaction, property, or event; or when they “involve similar questions of fact and the same

14   question of law and their assignment to the same Judge . . . is likely to effect a substantial savings

15   of judicial effort.” L.R. 123(a). Further,

16                  [i]f the Judge to whom the action with the lower or lowest number
                    has been assigned determines that assignment of the actions to a
17                  single Judge is likely to effect a savings of judicial effort or other
                    economies, that Judge is authorized to enter an order reassigning all
18                  higher numbered related actions to himself or herself.
19   L.R. 123(c).

20          Here, the actions involve similar and sometimes overlapping parties, are based on the

21   same or similar background facts, and involve similar questions of law. At a minimum, it appears

22   the actions involve the review of the same lengthy administrative record. Consequently,

23   assignment to the same judge would “effect a substantial savings of judicial effort.” L.R. 123(a),

24   see also L.R. 123(c).

25          Relating the cases under Local Rule 123, however, merely has the result that both actions

26   are assigned to the same judge, it does not consolidate the actions. Under the regular practice of

27   this court, related cases are generally assigned to the judge and magistrate judge to whom the first

28   filed action was assigned.
                                                        2
     Case 2:18-cv-01398-TLN-CKD Document 48 Filed 08/04/20 Page 3 of 3

1           IT IS THEREFORE ORDERED that the action denominated 2:20-cv-01358-MCE-KJN is

2    reassigned to District Judge Troy L. Nunley and Magistrate Judge Carolyn K. Delaney, and the

3    caption shall read 2:20-cv-01358-TLN-CKD. Any dates currently set in 2:20-cv-01358-MCE-

4    KJN are hereby VACATED, and the parties are ordered to refile any pending motions before this

5    Court. The Clerk of the Court is to issue the Initial Pretrial Scheduling Order.

6           IT IS SO ORDERED.

7    DATED: August 3, 2020

8

9

10                                                           Troy L. Nunley
                                                             United States District Judge
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
